Exhibit 10.1

Fortress Value Acquisition Corp.

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

August 26, 2020

Re:    Restated Parent Sponsor Letter Agreement

Ladies and Gentlemen:

Reference is made to that certain letter agreement dated as of July 15, 2020
(the “Letter Agreement”), by and among Fortress Acquisition Sponsor LLC (the
“Sponsor”) and each of the undersigned individuals, each of whom is a member of
Parent’s board of directors and/or management team (each, an “Insider” and
collectively, the “Insiders”), which Letter Agreement amended and restated in
its entirety that certain Letter Agreement, dated as of April 29, 2020, entered
into and delivered to you in connection with that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated as of July 15, 2020, by and among
Fortress Value Acquisition Corp., a Delaware corporation (“Parent”), MP Mine
Operations LLC, a Delaware limited liability company (“MPMO”), Secure Natural
Resources LLC, a Delaware limited liability company (“SNR” and, together with
MPMO, the “Companies”), and the other parties thereto, as amended (the “Merger
Agreement”). This letter (the “Restated Letter”) is being entered into and
delivered to you in connection with the transactions contemplated by the Merger
Agreement and serves to amend and restate the Letter Agreement. Certain
capitalized terms used herein are defined in paragraph 11 hereof. Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Merger Agreement.

In connection with the transactions contemplated by the Merger Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Sponsor and each of the Insiders hereby severally (and
not jointly and severally) agree with Parent, as follows:

1.    The Sponsor and each Insider agrees with Parent that if Parent seeks
Parent Stockholder Approval of a proposed Business Combination (including,
without limitation, the Transactions), then in connection with such proposed
Business Combination, it, he or she shall: (i) appear at such meeting or
otherwise cause any Covered Shares owned by it, him or her to be counted as
present thereat for the purpose of establishing a quorum, (ii) vote (or execute
and return an action by written consent), or cause to be voted at such meeting
(or validly execute and return and cause such consent to be granted with respect
thereto), all of its, his or her Covered Shares in favor of each Parent
Stockholder Matter and any other matters necessary or reasonably requested by
Parent in connection with a proposed Business Combination and (iii) not redeem
any of its Covered Shares owned by it, him or her for redemption in connection
with such stockholder approval or proposed Business Combination.

2.    The Sponsor and each Insider hereby agrees with Parent that in the event
that Parent fails to consummate a Business Combination within 24 months from the
closing of the Public Offering, or such later period approved by Parent’s
stockholders in accordance with Parent’s amended and restated certificate of
incorporation, the Sponsor and each Insider shall take all reasonable steps to
cause Parent to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to Parent to pay its taxes
(less up to $100,000 of interest to pay dissolution expenses), divided by the
number of then outstanding Offering Shares, which redemption will completely
extinguish all Public Stockholders’ rights as stockholders (including the right
to receive further liquidating distributions, if any), and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of
Parent’s remaining stockholders and Parent’s board of directors, dissolve and
liquidate, subject in



--------------------------------------------------------------------------------

each case to Parent’s obligations under Delaware law to provide for claims of
creditors and other requirements of other applicable law. The Sponsor and each
Insider agrees to not propose any amendment (i) to Parent’s amended and restated
certificate of incorporation that would affect the substance or timing of
Parent’s obligation to allow redemption in connection with Parent’s initial
Business Combination or to redeem 100% of the Offering Shares if Parent does not
complete a Business Combination within 24 months from the closing of the Public
Offering or (ii) with respect to any other provision of Parent’s amended and
restated certificate of incorporation relating to stockholders’ rights or
pre-initial Business Combination activity, unless Parent provides its Public
Stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to
Parent to pay its taxes, divided by the number of then outstanding Offering
Shares.

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of Parent as a result of any liquidation of Parent
with respect to the Founder Shares held by it, him or her. The Sponsor and each
Insider hereby further waives, with respect to any shares of Common Stock held
by it, him or her, if any, any redemption rights it, he or she may have in
connection with the consummation of a Business Combination, including, without
limitation, any such rights available in the context of a stockholder vote to
approve such Business Combination or in the context of a tender offer made by
Parent to purchase shares of Common Stock (although the Sponsor, the Insiders
and their respective affiliates shall be entitled to redemption and liquidation
rights with respect to any Offering Shares they hold if Parent fails to
consummate a Business Combination within 24 months from the date of the closing
of the Public Offering). The Sponsor and each Insider hereby further waives,
with respect to any shares of Common Stock held by it, him or her, if any, any
redemption rights it, he or she may have in connection with a stockholder vote
to approve an amendment to Parent’s amended and restated certificate of
incorporation (A) to modify the substance or timing of Parent’s obligation to
allow redemption in connection with Parent’s initial Business Combination or to
redeem 100% of the Offering Shares if Parent does not complete a Business
Combination within 24 months from the closing of the Public Offering or (B) with
respect to any other provision relating to stockholders’ rights or pre-initial
Business Combination activity.

3.    Notwithstanding the provisions set forth in paragraph 7(a) below, during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, the Sponsor and each Insider shall not, without
the prior written consent of the Representatives, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations of
the Securities and Exchange Commission (the “Commission”) promulgated
thereunder, with respect to any Units, shares of Common Stock, Founder Shares,
Parent Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, him or her, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Common Stock, Founder Shares, Parent Warrants or any securities convertible
into, or exercisable, or exchangeable for, shares of Common Stock owned by it,
him or her, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction, including the filing of a registration statement,
specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver of the restrictions set forth in this paragraph 3 or paragraph 7 below,
Parent shall announce the impending release or waiver by press release through a
major news service at least two business days before the effective date of the
release or waiver. Any release or waiver granted shall only be effective two
business days after the publication date of such press release. The provisions
of this paragraph will not apply if the release or waiver is effected solely to
permit a transfer not for consideration and the transferee has agreed in writing
to be bound by the same terms described in this Restated Letter to the extent
and for the duration that such terms remain in effect at the time of the
transfer.

 

2



--------------------------------------------------------------------------------

4.    In the event of the liquidation of the Trust Account, the Sponsor (which
for purposes of clarification shall not extend to any other shareholders,
members or managers of the Sponsor) agrees to indemnify and hold harmless Parent
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which Parent may
become subject as a result of any claim by (a) any third party for services
rendered (other than Parent’s independent public accountants) or products sold
to Parent or (b) a prospective target business with which Parent has discussed
entering into a transaction agreement (a “Target”); provided, however, that such
indemnification of Parent by the Sponsor shall apply only to the extent
necessary to ensure that such claims by a third party for services rendered
(other than Parent’s independent public accountants) or products sold to Parent
or a Target do not reduce the amount of funds in the Trust Account to below (i)
$10.00 per Offering Share or (ii) such lesser amount per Offering Share held in
the Trust Account due to reductions in the value of the trust assets as of the
date of the liquidation of the Trust Account, in each case, net of the amount of
interest earned on the property in the Trust Account which may be withdrawn to
pay its taxes, except as to any claims by a third party (including a Target) who
executed a waiver of any and all rights to seek access to the Trust Account and
except as to any claims under Parent’s indemnity of the Public Offering
underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims. The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to Parent if, within 15 days following
written receipt of notice of the claim to the Sponsor, the Sponsor notifies
Parent in writing that it shall undertake such defense. For the avoidance of
doubt, none of Parent’s officers or directors will indemnify Parent for claims
by third parties, including, without limitation, claims by vendors and
prospective target businesses.

5.    The Sponsor and each Insider hereby agrees and acknowledges that: (a) the
Public Offering underwriters would be irreparably injured in the event of a
breach by such Sponsor or Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a) and 9, as applicable, of this Restated Letter,
(b) the Companies would be irreparably injured in the event of a breach by such
Sponsor or Insider of its, his or her obligations under paragraphs 1, 5, 6, 7
and 9, as applicable, of this Restated Letter, (c) monetary damages may not be
an adequate remedy for such breach and (d) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

6.    The Sponsor and each Insider hereby agrees that, subject to the
satisfaction or waiver of each of the conditions to Closing set forth in Article
VIII of the Merger Agreement, immediately prior to the Closing, (a)(i) if the
amount of cash available in the Trust Account, less (ii) any amounts required to
satisfy Parent’s stockholder redemptions, plus (b) the PIPE Investment Amount,
is less than $495 million, then Sponsor and each Insider shall surrender to
Parent a number of Founder Shares (the “Surrendered Shares”) equal to their pro
rata share of the product of (x) 8,625,000 and (y) a fraction, the numerator of
which is (1) $495 million, minus (2)(A) the cash available in the Trust Account
after deducting the amount required to satisfy redemptions, plus (B) the PIPE
Investment Amount, and the denominator of which is $495 million.

7.    (a) Notwithstanding the provisions set forth in paragraph 3, the Sponsor
and each Insider agrees that it, he or she shall not Transfer any Founder Shares
(or shares of Common Stock issuable upon conversion thereof) or any Private
Placement Warrants (or shares of Capital Stock issued or issuable upon the
exchange, exercise or conversion of the Private Placement Warrants) until the
earliest to occur of: (i) one year after the completion of Parent’s initial
Business Combination; (ii) subsequent to Parent’s initial Business Combination,
if the last reported sale price of the shares of Common Stock equals or exceeds
$12.00 per share for any 20 trading days within any 30-trading day period
commencing at least 150 days after Parent’s initial Business Combination; and
(iii) the date following the completion of Parent’s initial Business Combination
on which Parent completes a liquidation, merger, stock exchange, reorganization
or other similar transaction that results in all of Parent’s Public Stockholders
having the right to exchange their shares of common stock for cash, securities
or other property (the “Lock-up Period”).

 

3



--------------------------------------------------------------------------------

(b)    Notwithstanding the provisions set forth in paragraphs 3 and 7(a),
Transfers of the Founder Shares, Private Placement Warrants and shares of
Capital Stock issued or issuable upon the exchange, exercise or conversion of
the Private Placement Warrants or the Founder Shares and that are held by the
Sponsor, Insider or any of their permitted transferees (that have complied with
this paragraph 7(b)), are permitted: (i) to Parent’s officers or directors, any
affiliates or family members of any of Parent’s officers or directors, any
members of the Sponsor, or any affiliates of the Sponsor; (ii) in the case of an
individual, by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of the individual’s immediate family
or an affiliate of such person, or to a charitable organization; (iii) in the
case of an individual, by virtue of laws of descent and distribution upon death
of the individual; (iv) in the case of an individual, pursuant to a qualified
domestic relations order; (v) by private sales or transfers made in connection
with the consummation of a Business Combination at prices no greater than the
price at which the securities were originally purchased; (vi) transfers in the
event of Parent’s liquidation prior to the completion of an initial Business
Combination; (vii) by virtue of the laws of the State of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
and (viii) in the event of Parent’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of Parent’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property subsequent to the completion of Parent’s initial
Business Combination; provided, however, that in the case of clauses (i) through
(v), any such permitted transferee must enter into a written agreement agreeing
to be bound by the restrictions herein.

(c)    Vesting Provisions for Founder Shares. The Sponsor and each of the
Insiders agrees that, as of the Closing, all of the remaining shares of Common
Stock issued or issuable upon the exercise or conversion of the Founder Shares
following Sponsor’s surrender of the Surrendered Shares to Parent (the “Vesting
Shares”) shall be unvested and shall be subject to the vesting and forfeiture
provisions set forth in this paragraph 7(c). The Sponsor and each of the
Insiders agrees that it shall not (and will cause its Affiliates not to)
Transfer any unvested Vesting Shares prior to the later of (x) the expiration of
the Lock-up Period and (y) the date such Vesting Shares become vested pursuant
to this paragraph 7(c).

(i)    Vesting of Shares.

(1)    50% of the Vesting Shares beneficially owned by Sponsor and each of the
Insiders shall vest at such time as a $12.00 Stock Price Level is achieved on or
before the date that is ten years after the Closing Date.

(2)    25% of the Vesting Shares beneficially owned by Sponsor and each of the
Insiders shall vest at such time as a $14.00 Stock Price Level is achieved on or
before the date that is ten years after the Closing Date.

(3)    25% of the Vesting Shares beneficially owned by Sponsor and each of the
Insiders shall vest at such time as a $16.00 Stock Price Level is achieved on or
before the date that is ten years after the Closing Date.

(4)    Holders of Vesting Shares subject to the vesting provisions of this
paragraph 7(c) shall be entitled to vote such Vesting Shares and receive
dividends and other distributions with respect to such Vesting Shares prior to
vesting; provided, that dividends and other distributions with respect to
Vesting Shares that are subject to performance vesting pursuant to paragraph
7(c)(i) shall be set aside by Parent and shall be paid to such holders upon the
vesting of such Vesting Shares (if at all).

(ii)    Acceleration of Vesting upon a Parent Sale. Notwithstanding the
foregoing, in the event Parent enters into a binding agreement with respect to a
Parent Sale on or before the tenth (10th) anniversary of the Closing Date, and
the value of the purchase consideration paid for each share of Parent Stock in
such Parent Sale is equal to or in excess of (a) $12.00, then the Vesting Shares
that were eligible to vest pursuant to paragraph 7(c)(i)(1) and remain unvested,
if any, shall vest on the day immediately preceding the closing of such Parent

 

4



--------------------------------------------------------------------------------

Sale, (b) $14.00, then the Vesting Shares that were eligible to vest pursuant to
paragraph 7(c)(i)(2) and remain unvested, if any, shall vest on the day
immediately preceding the closing of such Parent Sale, and/or (c) $16.00, then
the Vesting Shares that were eligible to vest pursuant to paragraph 7(c)(i)(3)
and remain unvested, if any, shall vest on the day immediately preceding the
closing of such Parent Sale. To the extent the consideration paid for each share
of Parent Stock in such Parent Sale includes contingent consideration or
property other than cash, Parent’s board of directors shall determine, in good
faith, the value of the purchase consideration paid for each share of Parent
Stock in such Parent Sale and any equitable adjustment required in respect of
any unvested Vesting Shares. For the avoidance of doubt, following a transaction
or business combination that is not a “Parent Sale” hereunder, including a
transaction or business combination in which the equity securities of the
surviving entity of such business combination or other transaction are
registered under the Exchange Act and listed or quoted for trading on a national
securities exchange, the equitable adjustment provisions of paragraph 17 shall
apply, including, without limitation, to the performance vesting criteria set
forth in paragraph 7(c)(i).

(iii)    Forfeiture of Unvested Founder Shares. Vesting Shares that remain
unvested on the first Business Day after the tenth (10th) anniversary of the
Closing Date shall be surrendered by Sponsor or the applicable Insider to
Parent, without any consideration for such Transfer.

(iv)    Stock Price Level. For purposes of this paragraph 7(c), the applicable
“Stock Price Level” will be considered achieved only when the VWAP of Common
Stock on the New York Stock Exchange equals or exceeds the applicable threshold
for any 20 trading days during a 30 consecutive trading day period. The Stock
Price Levels will be equitably adjusted on account of any share split, reverse
share split or similar equity restructuring transaction in accordance with
paragraph 17 hereof.

(v)    Waiver of Conversion Ratio Adjustment. (A) Section 4.3(b)(i) of Parent’s
amended and restated certificate of incorporation provides that each Founder
Share shall automatically convert into one share of Common Stock (the “Initial
Conversion Ratio”) at the time of the Business Combination, and
(B) Section 4.3(b)(ii) of Parent’s amended and restated certificate of
incorporation provides that the Initial Conversion Ratio shall be adjusted (the
“Adjustment”) in the event that additional shares of Common Stock are issued in
excess of the amounts offered in Parent’s initial public offering of securities
such that the Sponsor and the Insiders shall continue to own 25% of the issued
and outstanding shares of Capital Stock after giving effect to such issuance.

(vi)    As of and conditioned upon the Closing, the Sponsor and each Insider
hereby irrevocably relinquishes and waives any and all rights the Sponsor and
each Insider has or will have under Section 4.3(b)(ii) of Parent’s amended and
restated certificate of incorporation to receive shares of Common Stock in
excess of the number issuable at the Initial Conversion Ratio upon conversion of
the existing Founder Shares held by him, her or it, as applicable, in connection
with the Closing as a result of any Adjustment.

8.    The Sponsor and each Insider represents and warrants that (i) it, he or
she has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked and (ii) it, he or she has full
right and power, without violating any Contract to which it, he or she is bound,
to enter into this Restated Letter. Each Insider’s biographical information
furnished to Parent (including any such information included in the Prospectus)
is true and accurate in all respects and does not omit any material information
with respect to such Insider’s background. The Sponsor’s and each Insider’s
questionnaire furnished to Parent is true and accurate in all respects. The
Sponsor and each Insider represents and warrants that: it, he or she is not
subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it, he
or she has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and it, he or she is not currently a defendant in any such criminal proceeding.

 

5



--------------------------------------------------------------------------------

9.    Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, shall receive from Parent any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of Parent’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances of up to an aggregate of $300,000 made to Parent by the
Sponsor to cover offering related and organizational expenses; payment to an
affiliate of the Sponsor for office space, administrative support services for a
total of $20,000 per month; reimbursement for any out-of-pocket expenses related
to identifying, investigating and consummating an initial Business Combination,
and repayment of loans, if any, and on such terms as to be determined by Parent
from time to time, made by the Sponsor or any of Parent’s officers or directors
to finance transaction costs in connection with an intended initial Business
Combination, provided, that, if Parent does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by Parent to repay such loaned amounts so long as no proceeds from the
Trust Account are used for such repayment. In the event the Merger Agreement is
terminated in accordance with its terms, up to $1,500,000 of such loans may be
convertible into warrants of the post Business Combination entity at a price of
$1.50 per warrant at the option of the lender. Such warrants would be identical
to the Private Placement Warrants.

10.    The Sponsor and each Insider has full right and power, without violating
any agreement to which it, he or she is bound (including, without limitation,
any non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Restated Letter and, as applicable, to serve as a
director on the board of directors of Parent and hereby consents to being named
in the Prospectus as a director of Parent.

11.    As used herein, the following terms shall have the respective meanings
set forth below:

(a)    “beneficially own,” “beneficial ownership” and “beneficial owner” shall
have the meaning ascribed to it in Section 13(d) of the Exchange Act.

(b)    “Business Combination” shall mean a merger, capital stock exchange, asset
acquisition, stock purchase, reorganization or similar business combination,
involving Parent and one or more businesses.

(c)    “Capital Stock” shall mean, collectively, the Common Stock and the
Founder Shares.

(d)    “Common Stock” shall mean Parent’s Class A common stock, par value
$0.0001 per share.

(e)    “Covered Shares” shall mean, in respect of any Sponsor or Insider, all
shares of Capital Stock owned (beneficially or of record) by such Sponsor or
Insider as of the date of the Merger Agreement, together with any additional
shares of Common Stock or Founder Shares (or any securities convertible into or
exercisable or exchangeable for Common Stock or Founder Shares) in which such
Sponsor or Insider acquires record or beneficial ownership after the date of the
Merger Agreement, including by purchase, as a result of a stock dividend, stock
split, recapitalization, combination, reclassification, exchange or change of
such shares, or upon exchange, exercise or conversion of any such securities.

(f)    “Founder Shares” shall mean the 8,625,000 shares of Parent’s Class F
common stock, par value $0.0001 per share, initially issued to the Sponsor for
an aggregate purchase price of $25,000, or approximately $0.003 per share, prior
to the consummation of the Public Offering.

(g)    “Parent Sale” shall mean the occurrence of any of the following events:
(i) any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Exchange Act or any successor
provisions thereto is or becomes the beneficial owner, directly or indirectly,
of securities of Parent representing more than 50% of the combined voting power
of Parent’s then outstanding voting securities, (ii) there is consummated a
merger or consolidation of Parent with any other corporation or other entity,
and,

 

6



--------------------------------------------------------------------------------

immediately after the consummation of such merger or consolidation, either
(A) the board of directors of Parent immediately prior to the merger or
consolidation does not constitute at least a majority of the board of directors
of the company surviving the merger or, if the surviving company is a
Subsidiary, the ultimate parent thereof, or (B) the voting securities of Parent
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof, or (ii) the shareholders of Parent approve a plan of complete
liquidation or dissolution of Parent or there is consummated an agreement or
series of related agreements for the sale, lease or other disposition, directly
or indirectly, by Parent of all or substantially all of the assets of Parent and
its Subsidiaries, taken as a whole, other than such sale or other disposition by
Parent of all or substantially all of the assets of Parent and its Subsidiaries,
taken as a whole, to an entity at least 50% of the combined voting power of the
voting securities of which are owned by shareholders of Parent in substantially
the same proportions as their ownership of Parent immediately prior to such
sale.

(h)    “Private Placement Warrants” shall mean the warrants to purchase up to
5,933,333 shares of Common Stock of Parent that the Sponsor purchased for an
aggregate purchase price of $8,900,000 in the aggregate, or $1.50 per warrant,
in a private placement that occurred substantially concurrently with the
consummation of the Public Offering.

(i)    “Prospectus” shall mean the registration statement on Form S-1 and
prospectus filed by Parent with the Commission in connection with the Public
Offering.

(j)    “Public Offering” shall mean the underwritten initial public offering of
34,500,000 of Parent’s units (the “Units”), including the issuance
of 4,500,000 Units as a result of the Parent underwriters’ exercise of their
over-allotment option in full, each comprised of one share of Common Stock and
one-third of one warrant.

(k)    “Public Stockholders” shall mean the holders of securities issued in the
Public Offering.

(l)    “Transfer” shall mean the (a) sale or assignment of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended and the
rules and regulations of the Commission promulgated thereunder with respect to,
any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

(m)    “VWAP” shall mean, for any security as of any date(s), the dollar
volume-weighted average price for such security on the principal securities
exchange or securities market on which such security is then traded during the
period beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New
York time, as reported by Bloomberg through its “HP” function (set to weighted
average) or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
time, and ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or,
if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported by OTC Markets Group Inc. If the VWAP cannot be calculated for such
security on such date(s) on any of the foregoing bases, the VWAP of such
security on such date(s) shall be the fair market value per share on such
date(s) as reasonably determined by Parent.

 

7



--------------------------------------------------------------------------------

12.    This Restated Letter and, solely as between Parent and the Sponsor, the
Parent Sponsor Warrant Exchange Agreement, constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Restated
Letter may not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

13.    No party hereto may assign either this Restated Letter or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties and the Companies, who are intended third party beneficiaries
of paragraph 5 hereof (except that, following any valid termination of the
Merger Agreement, no consent from the Companies shall be required). Any
purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee. This Restated Letter shall be binding on Parent, Sponsor
and each Insider and their respective successors, heirs and assigns and
permitted transferees.

14.    This Restated Letter shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Restated Letter shall be brought and enforced in the courts of New York
City, in the State of New York, and irrevocably submit to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

15.    Any notice, consent or request to be given in connection with any of the
terms or provisions of this Restated Letter shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

16.    This Restated Letter shall terminate on the earlier of (i) the latest of
(x) the expiration of the Lock-up Period or (y) the vesting in full and delivery
of all Vesting Shares, or (ii) the liquidation of Parent. No such termination
shall relieve the Sponsor, the Insiders or Parent from any liability resulting
from a breach of this Restated Letter occurring prior to such termination.

17.     If, and as often as, there are any changes in Parent, the Founder Shares
or Common Stock by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or business combination, or by any other means, equitable
adjustment shall be made to the provisions of this Restated Letter as may be
required so that the rights, privileges, duties and obligations hereunder shall
continue with respect to Parent, Parent’s successor or the surviving entity of
such transaction, the Founder Shares or Common Stock, each as so changed. For
the avoidance of doubt, such equitable adjustment shall be made to the
applicable Stock Price Levels set forth in paragraph 7(c).

18.    Each party hereto that is also a party to that certain Registration
Rights Agreement, dated as of April 29, 2020, by and among Parent, the Sponsor
and the other parties signatory thereto (the “Existing Registration Rights
Agreement”), hereby agrees to amend and restate the Existing Registration Rights
Agreement, effective as of the Closing. At or prior to the Closing, the Sponsor
and each Insider contemplated to become a party to the Registration Rights
Agreement shall deliver to Parent such agreement, duly executed by such Person,
in the form attached to the Merger Agreement.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

Sincerely,

SPONSOR:

FORTRESS ACQUISITION SPONSOR LLC

By:

 

/s/ Alexander Gillette

Name:

 

Alexander Gillette

Title:

 

Secretary

INSIDERS:

By:

 

/s/ R. Edward Albert III

Name:

 

R. Edward Albert III

By:

 

/s/ Daniel N. Bass

Name:

 

Daniel N. Bass

By:

 

/s/ Micah B. Kaplan

Name:

 

Micah B. Kaplan

By:

 

/s/ Aaron F. Hood

Name:

 

Aaron F. Hood

By:

 

/s/ Carmen Policy

Name:

 

Carmen Policy

 

Acknowledged and Agreed:

 

PARENT:

 

    FORTRESS VALUE ACQUISITION CORP.

    By:

 

/s/ Andrew A. McKnight

    Name:

 

Andrew A. McKnight

    Title:

 

Chief Executive Officer